DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species I, the embodiment of Figs. 1-4, drawn to claims 1-13, 15-16, in the reply filed on 09/28/2021 is acknowledged.  The traversal is on the grounds that “searching all of the claims in the application can be made without serious burden” (Remarks, page 7, first paragraph).  This is not found persuasive. 
Examination burden is not limited to only search, but rather includes numerous other activities conducted throughout prosecution, such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments, updating prior art searches, formulating responses, constructing formal written replies, etc.; and the burden increases as a function of the number of patentably distinct species under examination. Note that a proper search in accordance with the principles of compact prosecution includes not only the claimed features, but also those features that could reasonably be expected to be amended into the claims later in prosecution (e.g., the features shown in the 
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-16 are pending. 
Claim 14 is withdrawn, pursuant to a non-elected species. 
Claims 1-13 and 15-16 are rejected. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the respective claims. No new matter should be entered: 
Claims 8-9: “at least one groove, at least one slot, at least one rod, or at least one pin” 
Claim 10: “a plurality of first and second gear sets that are connected to a plurality of pistons” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Objections
Claims 1-13 and 15-16 are objected to because of the following informalities:  
Claim 1, in line 10, recites, “to form a gear pair having a gear ratio,” which is clear in light of the specification to mean, e.g., “a single gear pair” for two gears and a “plurality of gear pairs” for multiple gears, but the phrasing could benefit from revision. The Examiner recommends: --to form at least one gear pair, each gear pair having a gear ratio--, or some other variation consistent with the original disclosure.  
Claim 2, in line 1, recites “a force” and in line 3 recites, “a force,” which is clear in light of the specification to mean different forces, but the phrasing could benefit from revision. The Examiner recommends: --a first force—in line 1, and –a second force—in line 3, or some other variation consistent with the original disclosure.  
Claim 2, in line 3, recites the phrasing, “generate output shaft work,” which is clear in light of the specification, but is grammatically awkward (i.e., the phrasing is similar to the common term “work output,” such as used in instant para. 4) and could benefit from revision. The 
Claim 3, in line 2, recites two instances of, “from,” which should be: –of--. 
Claim 6, in line 1, recites “a smooth surface portion,” which has antecedent basis to the “smooth surface portions” of Claim 1, line 14, and should be –the smooth surface portion--. 
Claim 6, in line 2, recites, “from,” which should be: –of--.
Claim 6, in line 3, recites, “from,” which should be: –of--.
Claim 7, in line 2, recites, “from,” which should be: –of--.
Claim 8, in line 1, recites “either gear set,” which clearly means “either of the two gear sets,” but could benefit from revision in order to maintain consistent nomenclature throughout the claims. The Examiner recommends: --either the first gear set or the second gear set—.    
Claim 8, in line 2, “a gear,” which is clear in light of the specification, but could benefit from revision in order to maintain consistent nomenclature throughout the claims. The Examiner recommends: –a gear of the respective first or second gear set--, or adopting a naming convention that distinguishes between similar elements of a set, e.g. a first gear, a second gear, etc.    
Claim 9, in line 1, recites “either gear set,” which clearly means “either of the two gear sets,” but could benefit from revision in order to maintain consistent nomenclature throughout the claims. The Examiner recommends: --either the first gear set or the second gear set--.
Claim 13, in lines 1-2, recites “the at least two gears with one smooth portion and one toothed portion,” which is clear in light of the Specification, i.e. to mean “the at least two gears” of Claim 12 “which each have a circumferential edge with one smooth portion and one toothed portion,” but could benefit from revision. The Examiner suggests: --the at least two gears each 
Claim 15, in lines 6-7, recites “the gear sets,” and in line 7, also recites “the gear sets” which is clear in light of the Specification but could benefit from revision in order to maintain consistent nomenclature throughout the claims. The Examiner suggests, for example, “the first gear set or the second gear set,” or any other variation which maintains the naming convention of “first gear set” and “second gear set” established by Claim 15, respective lines 2 and 4.
Claim 15, in lines 5-8, recites, “selected to engage one of the gears from the first gear set during a portion of a rotational cycle of the gear sets where gears from the gear sets that engage one another form a gear pair having a gear ratio based on the diameters of those gears,” which should be: --selected to engage one of the gears from the first gear set during a portion of a rotational cycle of the gear sets, where gears from the gear sets that engage one another form a gear pair having a gear ratio based on the diameters of those gears-- 
Claim 15, in lines 10-13, recites, “when each gear pair engage one another based on the angular extent that a gear from the first gear set engages a corresponding gear from the second gear set, a rotational speed of the gear from the first gear set and the gear ratio for the gear pair,” which should be: --when each gear pair engage one another based on the angular extent that a gear from the first gear set engages a corresponding gear from the second gear set, a rotational speed of the gear from the first gear set, and the gear ratio for the gear pair--.  
Claim 16, in lines 1-2, recites, “a first gear with a circumferential edge with a smooth portion
Claims 2-13 and 16 inherit the deficiencies of the respective parent claims by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in line 12, recites “each engine cycle,” and there is insufficient antecedent basis for this limitation in the claim, e.g. in accordance with MPEP 2111.02, the “engine drive mechanism,” as recited in the preamble of line 1, does not limit the structure of the claimed invention, but rather recites a purpose or intended use. Although the limitation is unclear, in the interest of compact prosecution, the claim is interpreted for the purposes of examination to mean that the piston is cycled, e.g. by the connection to the second gear set of line 11, and therefore the limitation “each engine cycle” is interpreted as: each piston cycle. 
Claim 1, in lines 12-13, recites, “when teeth on each gear in a given gear pair engage one another,” which is generally unclear. Each “gear pair” (Claim 1, line 10) is formed by abutting gears of the first and second gear sets, where each gear of the first and second gear sets has “at least one smooth portion and/or at least one toothed portion” (Claim 1, respective line 5 or lines 8-9). However, the phrasing “a given gear pair” is ambiguous in that it is unclear if the phrase names a specific gear pair, e.g. synonymous with “a first gear pair,” or if the phrase means “any pair of the gear pairs.” Further, the term “teeth” of line 13 does not have antecedent basis in the claim; and it is unclear if the “teeth” of line 13 refers to only the “at least one toothed portions” belonging to a specific “given gear pair,” or to all of the “at least one toothed portions” of every gear pair, or to another feature. For the purposes of examination, the limitation is interpreted, unless otherwise noted, as: when the at least one toothed portion of a first gear from each gear pair are respectively engaged to the at least one toothed portion of a second gear from each respective gear pair.  
Claim 1, in line 14, recites, “smooth surface portions on each gear in the given gear pair,” which is generally unclear. The phrasing “the given gear pair” is ambiguous in that it is unclear if the phrase names a specific gear pair, e.g. synonymous with “the first gear pair,” or if the phrase means “any pair of the gear pairs.” Further, it is unclear if the “smooth surface portions” belong to only the two gears of a specific pair, or if the “smooth surface portions” belong to all of the paired gears. For the purposes of examination, the limitation is interpreted, unless otherwise noted, as: smooth surface portions on each gear in each of the at least one gear pairs. 
Claim 3, in lines 1-3, recites, “wherein a number N of times that a toothed portion from a gear in one of the gear sets engages with the teeth from a gear in another of the gear sets during a single rotation of the second gear set,” which is generally unclear. The limitations “one of the gear sets” and “another of the gear sets” lack respective antecedent basis in the claim. The term “gear set” is a general term of the art which can refer to any grouping of gears, such as gear pairs; and therefore, it is unclear if the limitations intend to refer to gear sets other than the “first gear set” second gear set” defined by Claim 1, line 6. Further, it is unclear if the “toothed portion” of claim 3 is engaging with the toothed portion of its respective abutting gear of a given “gear pair,” or if the “toothed portion” of claim 3 is engaging with “teeth” on “another” gear other than the corresponding gear of the respective gear pair. For the purposes of examination, the phrasing is interpreted, unless otherwise noted, as: wherein a number N of times that the at least one toothed portion of a first gear from a first gear pair engages with the at least one toothed portion of a second gear from the first gear pair during a single rotation of the second gear set.
Claim 4, in lines 1-2, recites, “a ratio of pitch circle diameters for gears in a gear pair,” and in lines 2-3, recites, “toothed portions of the gears in the gear pair engage one another,” which are double-inclusions that render the claim indefinite in accordance with MPEP 2173.05(o). It is unclear if the phrasing “gears in a gear pair” refers to every abutting gear of both the first and second gear sets which forms each gear pair (i.e., Claim 1, lines 9-10); or to the abutting gears of only one gear pair; or to the gears in any general gear pair. It is unclear if the phrasing “gears in the gear pair” of line 3 refers to the gears of “a gear pair” of line 2, or to the gears of the “given gear pair” of Claim 1, line 13, or to gears of “a gear pair” of Claim 1, line 10.  Further, each of the “gear pairs,” above, have gears with toothed portions, so the phrasing of “toothed portions” of lines 2-3 is similarly ambiguous. For the purposes of examination, the phrasing of lines 1-2 is interpreted as: a ratio of the respective pitch circle diameters of the gears in each gear pair. For the purposes of examination, the phrasing of lines 2-3 is interpreted, unless otherwise noted, as: the at least one toothed portion of a first gear from each respective gear pair engages with the at least one toothed portion of a second gear from each respective gear pair
Claim 5, in lines 1-3, recites, “wherein a number M of times that a smooth surface from a gear in one of the gear sets slidably contacts a smooth concave surface from a gear in another of the gear sets during a single rotation of the second gear set,” which is generally unclear. The limitations “one of the gear sets” and “another of the gear sets” lack respective antecedent basis in the claim; and it, therefore, cannot be determined to which gear the respective recitations of “a gear” in each of lines 2 and 3 refer; and the configuration of the “smooth surface” and “smooth concave surface” relative to the claimed structure is likewise indeterminate. For the purposes of examination, the phrasing is interpreted, unless otherwise noted, as: wherein a number M of times that a smooth surface of a first gear from each respective gear pair slidably contacts a smooth concave surface of a second gear from each respective gear pair during a single rotation of the second gear set. 
Claim 6, in lines 1-2, recites, “a first gear from the given gear pair,” and, in line 3, recites, “a second gear from the given gear pair,” which appear to be double-inclusions that render the claim indefinite in accordance with MPEP 2173.05(o). While it is clear that a “pair” has a “first” and “second” element, it is unclear if “the given gear pair” of line 2 and line 3 are each referring only to the “given gear pair” of Claim 1, line 13, or to generally any of the gear pairs, or to one specific gear pair. For the purposes of examination, the recitations of “the given gear pair” of line 2 and line 3 are interpreted, unless otherwise noted, as: each gear pair.
Claim 7, in lines 1-2, recites “the smooth surface portion of the first gear from the given gear pair”, which is a double-inclusion that renders the claim indefinite in accordance with MPEP 2173.05(o). It is unclear if “the given gear pair” of line 2 is referring to the “given gear pair” of Claim 1, line 13 and/or of Claim 6, lines 2-3, or to generally any of the gear pairs, or to one specific the smooth surface portion of the first gear of each gear pair.
Claim 9, in lines 4 and 5, respectively recites “the gear in the second gear set,” which is unclear. It is unclear if “the gear” of respective lines 4 and 5 refers to “a gear” of line 3, or to another of the “second number of gears” of the “second gear set” of Claim 1, line 6. For the purposes of examination, the antecedent basis of “the gear” in lines 4 and 5 is interpreted, unless otherwise noted, to be the “gear” of line 3. 
Claim 11, in lines 1-2, recites, “wherein the gears in the first and second gear sets that are configured to provide non-sinusoidal piston motion,” which is generally unclear. It is not clear which gears of the first and second gear sets are “the gears” that are “configured to provide non-sinusoidal piston motion,” as the “non-sinusoidal piston motion” lacks antecedent basis in the claim. For the purposes of examination, the limitation “the gears” of line 1 is interpreted, unless otherwise noted, to be any of the gears of the first and second gear set. 
Claim 12, in line 1, recites, “one of the gear sets,” and in line 3, recites “another of the gear sets,” which respectively lack antecedent bases in the claim. For the purposes of examination, the phrasing is interpreted, unless otherwise noted, as: the second gear set for line 1, and the first gear set for line 3.  
Claim 12, in line 5, recites, “a smooth concave portion surrounded by a continuous toothed portion,” which is generally unclear.  It is unclear if the “continuous toothed portion” that surrounds the smooth concave portion is a continuous toothed portion of the “single gear” of line 4, or of the “at least one gear” of lines 3-4. Further, the definition of “surrounded” is taken to be, “be all around something,” and it is unclear how a gear’s continuous toothed portion would surround the gear’s smooth concave portion. For the purposes of examination, the phrasing is 
Claim 15, in lines 4-6, recites, “the second number of gears being arranged to … have diameters selected to engage one of the gears from the first gear set,” which is generally unclear. From the phrasing, it is unclear if all of the second number of gears engage only one of the gears from the first gear set; or if each one of the gears of the second number of gears respectively engage only one of the gears from the first gear set, or some other arrangement. For the purposes of examination, the phrasing is interpreted, unless otherwise noted, as: the second number of gears being arranged to … have diameters selected to respectively engage one of the corresponding gears from the first gear set. 
Claim 15, in lines 6-7, recites, “a rotational cycle of the gear sets,” which is generally unclear. The limitation “the gear sets” lacks antecedent basis in the claim, and it is unclear if the “rotational cycle” refers to the cycle of the first gear set which rotate in unison about a first axis, or the cycle of the second gear set which rotates about a second axis, or another rotational cycle of both the first gear set and the second gear set, or another feature. For the purposes of examination, the phrasing is interpreted, unless otherwise noted, as: respective rotational cycles of each of the first gear set and second gear set. 
Claim 15, in line 8, recites, “those gears,” which is generally unclear. It is unclear which of the “first number of gears” of line 2 or “second number of gears” of line 4 are included in the set of “those gears,” or if the phrasing is intended to only mean the gears of the “gear pair
Claim 15, in line 10, recites, “when each gear pair engage one another,” which is generally unclear. The limitation “each gear pair” lacks antecedent basis in the claim, e.g. line 7 recites “form a gear pair.” Further, it is unclear if the limitation recites multiple gear pairs, where all of the gear pairs engage all the other gear pairs; or if the language is intended to mean “when each gear of the gear pair engages one another.”  For the purposes of examination, the phrasing is interpreted, unless otherwise noted, as: when each gear of the gear pair are engaged.  
Claim 16, in line 1, recites “one of the gear pairs,” which lacks antecedent basis in the claim. Claim 15, in line 7 or line 13, only recites a single “gear pair,” but does not recite not multiple “gear pairs.” For the purposes of examination, the phrasing is interpreted, unless otherwise noted, as: the gear pair. 
Claim 16, in line 3, recites “the second gear,” which lacks antecedent basis in the claim. For the purposes of examination, the phrasing is interpreted, unless otherwise noted, to mean that the “one of the gear pairs” of line 1 comprises a first gear and a second gear, such that “the second gear” has antecedent basis to “one of the gear pairs.”    
Claims 2-13 and 16 inherit the deficiencies of the respective parent claims by nature of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 15-16 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Mollier et al. (US 828,417).
Regarding claim 1, Mollier discloses an engine drive mechanism (rotary engine and the like, page 1, col. 1, lines 5-12) comprising: a first gear set (19, 20) including a first number (the phrase “a first number” is considered to be “one or more,” which is consistent in light of the specification, e.g. instant para. 41) of gears (fig. 1 shows the two gears 19, 20) affixed to each other or attached to a common shaft (24) to rotate together (19 and 20 are keyed to shaft 24, page 1, lines 65-68), the first gear set (19, 20) being coupled to (the scope of the term “coupled to” has been held1 to include both direct and indirect attachment, which is consistent in light of the specification, e.g. instant para. 33) a continuously rotating (wheels 19, 20 have continuous movement and are keyed to shaft 24, page 1, lines 65-76) output shaft (24), each gear (i.e., interpreted as: gear 19 has a circumferential surface with a smooth and/or toothed portion, and gear 20 has a circumferential surface with a smooth and/or toothed portion) in the first gear set (19, 20) having a circumferential surface (figs. 5-6 most clearly show the respective circumferential surfaces of 19, 20) with at least one smooth portion (the term “smooth portion” is considered to include the mutilated parts 21 for each of 19, 20, which is consistent in light of the specification, e.g. instant para. 38) and/or (for the purposes of examination, the recitation of “and/or” is interpreted as “and,” which is consistent in light of the specification, e.g. instant para. 34) at least one toothed portion (figs. 5-6 show the unlabeled teeth of respective gears 19, 20); a second gear set (14, 15) including a second number (i.e., “one or more”) of gears (fig. 1 shows the two gears 14, 15), the second gear set (14, 15) being disposed about an axis of rotation (fig. 1 clearly shows gears 14, 15 disposed around the longitudinal axis of rotating shaft 10), each gear (i.e., interpreted as: gear 14 has a circumferential surface with a smooth and/or toothed portion, and gear 15 has a circumferential surface with a smooth and/or toothed portion) in the second gear set (14, 15) having a circumferential surface (figs. 5-6 most clearly show the respective circumferential surfaces of 14, 15) with at least one smooth portion (the U-shaped portion defined by gap 18 and the facing surfaces of 16, 17) and/or (i.e., “and”) at least one toothed portion (figs. 5-6 show the toothed portions of respective gears 14, 15) and being arranged to abut against a corresponding gear from the first gear set (figs. 1 and 5-8 clearly show the claimed arrangement, where the respective toothed portions of gears 19 and 20 of the first gear set are in meshing engagement with the respective toothed portions of gears 14 and 15 of the second gear set) to form a gear pair having a gear ratio (the arrangement of the prior art meets the claimed limitation in accordance with MPEP 2112, insomuch as a gear ratio is defined as a ratio of the angular speed of the input gear to the angular speed of the output gear, and therefore all meshed gear pairs inherently have a gear ratio); and a piston (13) connected (via 11, as described by at least page 1, lines 45-48) to the second gear set (gear 15 of the set of gears 14, 15), the piston (13) being configured to travel at least one distance (the arrangement of the prior art meets the claimed functional limitation in accordance with MPEP 2114, insomuch as fig. 2 shows the direction of travel 35 in which pistons 12 and 13 are configured to travel) during certain portions (as described by page 2, lines 1-22, piston 13 is stationary when the smooth arc 21 of wheel 20 is passing the gap 18 of pinion 15 as shown in figs. 6-7, and the piston 13 moves when the teeth of 20 engage the teeth of 15) of each engine cycle (each cycle of the pistons 12, 13) when teeth on each gear (the respective toothed portions of gears 14, 15, 19, 20) in a given gear pair (the meshed pairs of 14, 19 and 15, 20) engage one another (the structure is inherently capable of the functional limitation as claimed in accordance with MPEP 2114, at least insomuch as page 2, lines 16-22 discloses: when the piston 12 arrives at the position shown by dotted lines in fig. 2, the recess 23 of wheel 20, figs. 6-7, enables the latter to engage with the pinion 15; the two pistons 12 and 13 are then both movable until they have taken each others’ positions), and/or (i.e., “or”) the piston is configured to dwell when smooth surface portions on each gear in the given gear pair are in slidable contact with one another.  
Regarding claim 2, Mollier discloses the drive mechanism of claim 1, wherein the piston (13) has a force (the arrangement of the prior art inherently meets the claimed limitation, at least insomuch as the structure has friction and obeys Newton’s laws of motion) exerted on it (13) by the second gear set (14, 15) and the piston (13) exerts a force (piston 13 and pinion 15 are secured to sleeve 11 by page 1, lines 45-54; pinion 15 imparts movement to gear 20 by page 1, lines 72-76; and both gear 20 and flywheel 25 are keyed to shaft 24 by page 1, lines 65-68; therefore, piston 13 exerts a force on all of 11, 15, 20, 24, and 25) on the second gear set (i.e., 15) to transfer load (as described by page 1, lines 72-76, wheels 19 and 20 have movement imparted to them by pinions 14 and 15) and generate output shaft work (the rotation of shaft 24 generates work on the flywheel 25).  
Regarding claim 3, Mollier discloses the drive mechanism of claim 1, wherein a number N (i.e., one) of times that a toothed portion from a gear in one of the gear sets (20) engages (the scope of the term “engages” includes the arrangement shown in figs. 6 and 8, and described by col. 2, lines 1-35, where wheel 20 shown in fig. 6 is rotated until the recess 23 meets tooth 16, the teeth of 20 “engage” the teeth of 15 and both rotate as shown in fig. 8 until the recess 23 of wheel 20 meets the tooth 17 of pinion 15, and then the pinion 15 disengages from 20, and the pinion 15 remains stationary while the smooth arc 21 is rotated past the gap 18 as shown in fig. 6) with the teeth from a gear in another of the gear sets (the toothed portions of 15) during a single rotation (the pinion 15 rotates a single time as shown in fig. 8, then is stationary as shown in fig. 6 until re-engaged by recess 23 of 20) of the second gear set (i.e., 15) is equal to a number of times the piston (13) moves during a full cycle of the piston (the limitation is met by the art, insomuch as col. 2, lines 28-35 describes: the toothed sector 38, 39, fig. 8, corresponds to an angular movement of the width 40, 41, fig. 2 – that is to say, that of a piston, and that the diameter of the wheels 19 and 20 is then a function of that of the pinions 14 and 15 and of the said width 40, 41), where N is an integer (one is an integer).
Regarding claim 4, Mollier discloses the drive mechanism of claim 1, wherein a ratio of pitch circle diameters for gears in a gear pair (the ratio of pitch circle diameters of meshed pair 15, 20) is selected to define a distance that the piston travels when toothed portions of the gears in the gear pair engage one another (the limitation is met by the art, insomuch as col. 2, lines 28-35 describes: the toothed sector 38-39, fig. 8, must correspond to an angular movement of the width 40-41, fig. 2, by page 2, lines 28-35).  
Regarding claim 5, Mollier discloses the drive mechanism of claim 1, wherein a number M (i.e., one) of times that a smooth surface (21) from a gear (20) in one of the gear sets (19, 20) slidably contacts (fig. 6 shows the sliding contact of 16, 17 with 21; fig. 7 most clearly shows the similar arrangement of gears 14, 19) a smooth concave surface (16, 17, 18) from a gear (15) in another of the gear sets (14, 15) during a single rotation (the pinion 15 rotates a single time as shown in fig. 8, then is stationary as shown in fig. 6 until re-engaged by recess 23 of 20) of the second gear set (15) is equal to a number of dwells during a full cycle of the piston (one dwell by col. 2, lines 10-35, corresponding to the arc of 21), where M is an integer (one is an integer).  
Regarding claim 6, Mollier discloses the drive mechanism of claim 1, wherein a smooth surface portion (21) of a first gear (20) from the given gear pair (meshed gears 15, 20) has a shape (fig. 6 clearly shows the claimed arrangement, where the arc 21 has the shape of an arc) for slideable contact (the arrangement meets the claimed functional limitation in accordance with MPEP 2114, at least insomuch as the arc 21 has a shape that is capable of slideable contact with 16, 17 of 15) with a smooth concave surface portion (16, 17, 18) of a second gear (15) from the given gear pair (meshed gears 15, 20) to prevent rotation (as described by col. 2, lines 1-35, the pinion 15 remains stationary while the smooth arc 21 is rotated past the gap 18, shown in fig. 6) of the second gear set (15) during the dwell of the piston (13).  
Regarding claim 7, Mollier discloses the drive mechanism of claim 6, wherein an angular extent (the scope of the phrase “angular extent” includes the arrangement shown in figs. 6 and 8, where the arc 21 has an arc length) of the smooth surface portion (21) of the first gear (20) from the given gear pair (meshed gears 15, 20) and a rotation of the first gear (e.g., 20) are selected (the scope of the phrase “selected” includes the arrangement described by col. 2, lines 28-35, where the diameter of rotating wheels 19 and 20 is a function of the pinions 14 and 15 and of the width 40, 41) to control a dwell time of the piston (the limitation is met by page 2, lines 10-16, which describes: as long as the smooth arc of the wheel 20 is passing between the two long teeth 16, 17 of the pinion 15, the latter remains stationary and the piston 13, which is secured to it, is held stationary).  
Regarding claim 8, Mollier discloses the drive mechanism of claim 1, wherein either gear set (i.e., 19, 20) includes at least one groove (recesses 22 and 23 of each wheel 19, 20), at least one slot, at least one rod, or at least one pin that is located on a gear (either of 19 or 20) to facilitate intermittent rotational motion (the limitation is met by col. 2, lines 1-35, which describes where wheel 20 shown in fig. 6 is rotated until the recess 23 meets tooth 16, the teeth of 20 “engage” the teeth of 15 and both rotate as shown in fig. 8 until the recess 23 of wheel 20 meets the tooth 17 of pinion 15, and then the pinion 15 disengages from 20, and the pinion 15 remains stationary while the smooth arc 21 is rotated past the gap 18 as shown in fig. 6) of the gears (15) in the second gear set (14, 15).  
Regarding claim 9, Mollier discloses the drive mechanism of claim 1, wherein a gear (e.g., 20) in either gear set (e.g., 19, 20) includes at least one groove (recesses 22 and 23 of wheel 20), at least one slot, at least one rod, or at least one pin to provide a surface to assist the teeth on a gear (e.g., 15) in the second gear set (14, 15) to reengage with the teeth on a paired gear (20) from the first gear set (19, 20) and cause the gear (15) in the second gear set (14, 15) to begin rotating after a period when the gear (15) in the second gear set (14, 15) has been stationary (the engagement beginning with the tooth 16 in the recess 23 and terminating with the tooth 17 in the recess 22, page 2, lines 1-10; figs. 6-7).  
Regarding claim 11, Mollier discloses the drive mechanism of claim 1, wherein the gears in the first and second gear sets that are configured to provide non-sinusoidal piston motion (the structure is considered to be inherently capable of the functional limitation as claimed in accordance with MPEP 2114, at least insomuch as the smooth arc of wheel 20 holds piston 13 stationary by page 2, lines 10-19) comprise spur gears (the figures clearly show spur gears), helical gears, worm gears, internal gears, screw gears, miter gears, or bevel gears.  
Regarding claim 15, Mollier discloses an engine drive mechanism (rotary engine and the like, page 1, col. 1, lines 5-12) comprising: a first gear set (19, 20) including a first number (i.e., one or more) of gears (fig. 1 shows the two gears 19, 20) that are arranged to rotate in unison (19 and 20 are keyed to shaft 24, page 1, lines 65-68) about a first axis (24); a second gear set 14, 15) including a second number (i.e., one or more) of gears (fig. 1 shows the two gears 14, 15), the second number of gears (14, 15) being arranged to rotate about a second axis (the axis shared by 10, 11) and have diameters (figs. 5-8 clearly show the diameters of gears 14, 15) selected to engage (figs. 5-8 clearly show the diameters of gears 14, 15 which have been selected such that they respectively mesh with the gears 19, 20) one of the gears from the first gear set (19, 20) during a portion of a rotational cycle of the gear sets (figs. 5, 8 clearly show the claimed arrangement, where the teeth of gear 19 are meshed with the teeth of gear 14 during a portion of the rotational cycle of the gear set, which is shown by arrows 36 and 37) where gears from the gears sets (14, 15, and 19, 20) that engage one another form a gear pair (figs. 1, 5-8 clearly show the claimed arrangement, where either gear pair 14, 19 or gear pair 15, 20 meet the limitation) having a gear ratio based on the diameters of those gears (meshed gear pairs inherently have a gear ratio based on respective diameters); and a piston (12) connected to (via 10) the second gear set (i.e., to 14), the piston (12) being configured to travel at least one distance (fig. 2 shows rotational direction 35 of pistons) when each gear pair engage one another based on the angular extent (col. 2, lines 28-35 describes: the toothed sector 38, 39, fig. 8, corresponds to an angular movement of the width 40, 41, fig. 2 – that is to say, that of a piston, and that the diameter of the wheels 19 and 20 is then a function of that of the pinions 14 and 15 and of the said width 40, 41) that a gear (e.g., 19) from the first gear set (19, 20) engages a corresponding gear (e.g., 14) from the second gear set (14, 15), a rotational speed (rotational speed of gears 19, 20 effects piston operation) of the gear from the first gear set (19, 20) and the gear ratio for the gear pair (the rotational speeds of respective gear shafts are inherently a function of the gear ratio; therefore, the timing of the system, including piston operation, is inherently a function of the gear ratio of either of the gear pairs 15, 20 or 14, 19).  
Regarding claim 16, Mollier discloses the drive mechanism of claim 15, wherein one of the gear pairs has a first gear (e.g., 20) with a circumferential edge with a smooth portion (21) that is configured to engage (the term “engaged” includes the arrangement of figs. 6-7, where 21 is engaged with 16, 17, 18 as shown) a smooth concave portion (18) on a circumferential edge of the second gear (e.g., 15) to cause the second gear set (14, 15) to stop rotating thereby providing a dwell (as long as the smooth arc of the wheel 20 is passing between the two long teeth 16, 17 of the pinion 15, the latter remains stationary and the piston 13, which is secured to it, is held stationary, page 2, lines 10-16) for the piston (13).

Claims 1 and 10 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Winter (US 2,046,989).
Regarding claims 1 and 10, Winter discloses an engine drive mechanism (engine, page 1, col. 1, lines 1-9) comprising: a first gear set (63) including a first number (the scope of the phrase “a first number” includes the arrangement of fig. 2, which shows the double-faced gear 63 with faces 73 and 78) of gears (73, 78) affixed to each other (double-faced gear 63 meets the limitation, insomuch as the faces 73 and 78 are integral to gear 63) or attached to a common shaft (66) to rotate together (faces 73 and 78 of gear 63 rotate together on shaft 66), the first gear set (63) being coupled to (the scope of the term “coupled to” has been held1 to include both direct and indirect attachment) a continuously rotating (page 3, col. 2, lines 28-44) output shaft (56), each gear (73, 78) in the first gear set (63) having a circumferential surface with at least one smooth portion and/or (i.e., “or”) at least one toothed portion (figs. 9-12 most clearly show the claimed arrangement, with respective toothed portions of faces 73 and 78); a second gear set (61) including a second number (the scope of the phrase “a second number” includes the arrangement of fig. 2, which shows the double-faced gear 61 with faces 71 and 76) of gears (71, 76), the second gear set (61) being disposed about an axis of rotation (fig. 2 shows gear 61 disposed about shaft 52), each gear (71, 76) in the second gear set (61) having a circumferential surface with at least one smooth portion and/or (i.e., “or”) at least one toothed portion (figs. 9-12 most clearly show the claimed arrangement, with respective toothed portions of faces 71 and 76) and being arranged to abut against (fig. 2 and figs. 9-12 clearly show the claimed arrangement) a corresponding gear (73, 78) from the first gear set (63) to form a gear pair (respective meshed pairs of 78, 76 and 73, 71) having a gear ratio (reduction, page 3, col. 1, lines 56-67 and col. 2, lines 1-6); and a piston (21) connected (via disc 29; see page 2, col. 1, lines 7-8 and 15-23) to the second gear set (61), the piston (21) being configured to travel at least one distance (pistons are attached to, for rotation with, the shafts 51, 52, page 3, col. 1, lines 52-61) during certain portions of each engine cycle when teeth on each gear in a given gear pair engage one another (means 13, i.e. gears 61-64, control the successive advancement of the pistons through positions shown in figs. 5-8, page 3, col. 1, lines 1-19), and/or (i.e., “or”) the piston is configured to dwell when smooth surface portions on each gear in the given gear pair are in slidable contact with one another; wherein the drive mechanism comprises a plurality of first (63, 64) and second (61, 62) gear sets that are connected (via 29, 31) to a plurality of pistons (21, 22, 23, 24) for an engine with multiple pistons (engine with set of four pistons, page 1, col. 2, lines 57-60).  

Claim 1 is rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Stuart (US 787,007).
Regarding claim 1, Stuart discloses an engine drive mechanism (engine, page 1, lines 9-14) comprising: a first gear set (39, 35) including a first number (i.e., two) of gears (fig. 1 shows the two gears 39, 35) affixed to each other (fig. 1 clearly shows the claimed arrangement, where gears 39, 35 are affixed to each other by shaft 33) or attached to a common shaft to rotate together, the first gear set (39, 35) being coupled to a continuously rotating output shaft (33), each gear in the first gear set (39, 35) having a circumferential surface (fig. 1 clearly shows the respective circumferential surfaces of 39 and 35) with at least one smooth portion (fig. 1 clearly shows the mutilated portion of gear 35) and/or at least one toothed portion (fig. 1 clearly shows the toothed portions of sprocket 39 and gear 35); a second gear set (34) including a second number of gears (i.e., one), the second gear set (34) being disposed about an axis of rotation (32), each gear (34) in the second gear set (34) having a circumferential surface (fig. 1 clearly shows the circumferential surfaces of 34) with at least one smooth portion and/or (i.e., “or”) at least one toothed portion (fig. 1 clearly shows the toothed portion of gear 34) and being arranged to abut against (fig. 1 clearly shows gear 34 meshing with gear 35) a corresponding gear (35) from the first gear set (39, 35) to form a gear pair (34, 35) having a gear ratio (meshed gear pairs inherently have a gear ratio); and a piston (8) connected to (gear 34 is indirectly connected to the piston 8 by the links 30, 29, 21, and valve 15, where the valve 15 alternatingly connects input steam line 10 and output line 12 to the piston chamber 9) the second gear set (34), the piston (8) being configured to travel at least one distance during certain portions of each engine cycle when teeth on each gear in a given gear pair engage one another (the arrangement shown in figs. 1-5 meet the functional limitation in accordance with MPEP 2114, at least insomuch as page 3, lines 3-32 describes that the piston 8 is moving at a time when the teeth of 34 and 35 are engaged), and/or the piston is configured to dwell when smooth surface portions on each gear in the given gear pair are in slidable contact with one another. 

    PNG
    media_image1.png
    736
    898
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-13 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Stuart (US 787,007), in view of Chaveneaud (US 2,797,589).
The combination is summarized as follows: 
The disclosure of Stuart clearly anticipates the claimed limitations of claim 1, as mapped above; and uses the gear pair of mutilated gear 33 and continuous gear 34 to effect intermittent operation of the steam valve 15. Stuart does not disclose the claimed limitations of claims 12-13: wherein one of the gear sets comprises at least two gears which each have a circumferential edge with one smooth portion and one toothed portion, and another of the gear sets comprises at least one gear having a continuous toothed portion along the entire circumferential edge and a single gear having a smooth concave portion surrounded by a continuous toothed portion; wherein the at least two gears with one smooth portion and one toothed portion are arranged relative to one another so that the toothed portions of the at least two gears are angularly offset from one another so as not to overlap. However, as evidenced by the disclosure of Chaveneaud, it was well-known that intermittent motion mechanisms experience a shock resulting from the discontinuity of the starting and stopping movement (e.g., col. 1, lines 31-36 and 50-56). Chaveneaud is in the related field of endeavor of generating intermittent motions and teaches the use of a first gear set A and a figs. 4-5) which obviate the drawbacks concerning the shock resulting from the intermittent stopping of the driven member (col. 1, lines 50-56). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the time of effective filing, to replace intermittent gearing mechanism of Stuart (i.e., including the gears 34 and 35) with the improved first and second gear sets of Chaveneaud (i.e., A and B), for the expected advantage of obviating the shock resulting from the intermittent stopping of the driven member (Chaveneaud, col. 1, lines 50-56). 
The resulting combination, as motivated above, is mapped to the claim as follows: 
Regarding claims 1 and 12-13, the combination of Stuart and Chaveneaud suggests an engine drive mechanism (the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and so is not considered a limitation2) comprising: a first gear set (Chaveneaud: A) including a first number (Chaveneaud: the scope of the phrase “a first number” includes the arrangement of figs. 4-5, which show the controlling or driving assembly A with pinion 20, wheel 21, and wheel 24) of gears (20, 21, 24) affixed to each other (Chaveneaud: assembly A meets the limitation, insomuch as the gears 20, 21, 24 are attached to common shaft 27) or attached to a common shaft to rotate together, the first gear set (Chaveneaud: A) being coupled to (in the combination, the intermittent-driving gear sets A and B of Chavenaud replace the intermittent-driving gears 34 and 35 of Stuart) a continuously rotating output shaft (Stuart: 33), each gear (Chaveneaud: 20, 21, 24) in the first gear set (Chaveneaud: A) having a circumferential surface with at least one smooth portion (Chaveneaud: figs. 6-7 clearly show the smooth portions of 21 and 24, which are located between the respective teeth) and/or (i.e., “or”) at least one toothed portion (Chaveneaud: pinion 20 is toothed over its entire periphery, wheel 21 has tooth 22, tooth 23, and tooth 26’, and wheel 24 has tooth 25, tooth 22’, and tooth 26, col. 5, lines 16-27); a second gear set (Chaveneaud: B) including a second number (Chaveneaud: the scope of the phrase “a second number” includes the arrangement of figs. 4-5, which show the controlled or driven assembly B with wheels 28, 29, 30) of gears (Chaveneaud: 28, 29, 30), the second gear set (Chaveneaud: B) being disposed about an axis of rotation (Chaveneaud: figs. 4-5 show 28, 29, 30 disposed about axis of shaft 37), each gear (Chaveneaud: 28, 29, 30) in the second gear set (Chaveneaud: B) having a circumferential surface with at least one smooth portion (Chaveneaud: figs. 4-7 clearly show the smooth portions of 28, 29, and 30) and/or (i.e., “and”) at least one toothed portion (Chaveneaud: wheel 28 is provided with two groups of teeth 31, 31’; wheel 29 comprises two similar teeth 33, 33’; wheel 30 bears two teeth 34, 34’, col. 5, lines 44-58) and being arranged to abut against (Chaveneaud: figs. 4-7 clearly show the claimed arrangement) a corresponding gear (Chaveneaud: 20, 21, 24) from the first gear set (Chaveneaud: A) to form a gear pair (Chaveneaud: respective meshed pairs of 20, 28; and 21, 29; and 24, 30) having a gear ratio (meshed gears inherently have a gear ratio); and a piston (Stuart: 8) connected to (in the combination, the gear sets A and B of Chaveneaud replace the gear sets of Stuart, including gears 34 and 35) the second gear set (Chaveneaud: B), the piston (Stuart: 8) being configured to travel at least one distance during certain portions of each engine cycle when teeth on each gear in a given gear pair engage one another (Stuart: page 3, lines 3-32 describes that the piston 8 is moving at a time when the teeth of 34 and 35 are engaged; further, by Chaveneaud’s col. 7, lines 14-26, one of ordinary skill in the art would know to select the specific intermittent motion generated by the gear sets A and B for the use in Stuart’s mechanism), and/or (i.e., “or”) the piston is configured to dwell when smooth surface portions on each gear in the given gear pair are in slidable contact with one another; wherein one of the gear sets (Chaveneaud: B) comprises at least two gears (Chaveneaud: 29, 30) which each have a circumferential edge with one smooth portion (Chaveneaud: figs. 6-7 clearly show the smooth portions of 29 and 30) and one toothed portion (Chaveneaud: wheel 29 comprises two similar teeth 33, 33’; wheel 30 bears two teeth 34, 34’, col. 5, lines 44-58), and another of the gear sets (Chaveneaud: A) comprises at least one gear (20) having a continuous toothed portion along the entire circumferential edge (pinion 20 is toothed over its entire periphery, col. 5, lines 16-18) and a single gear (24, with tooth 25) having a smooth concave portion (the profile of tooth 25 is designed for offering a concave side 38, col. 6, lines 15-26) surrounded by a continuous toothed portion (Chaveneaud: from the perspective of figure 4, the continuous toothed portion of gear 20 surrounds the tooth 25 from either the top or the bottom); wherein the at least two gears (Chaveneaud: B) with one smooth portion (Chaveneaud: figs. 4-7 clearly show the smooth portions of 29 and 30) and one toothed portion (Chaveneaud: wheel 29 comprises two similar teeth 33, 33’; wheel 30 bears two teeth 34, 34’, col. 5, lines 44-58) are arranged relative to one another so that the toothed portions of the at least two gears are angularly offset from one another so as not to overlap (Chaveneaud: fig. 4 clearly shows the claimed arrangement, where teeth 33’, 34’, 33, and 34 are angularly offset from one another such that none overlap from the perspective of figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belches (US 728,838) shows, in figs. 14-15, at least a first gearset with at least a first gear 39 and a second gear 41, and at least a second gearset with at least a third gear 42 and a fourth gear 43, where the gears 39-43 of the respective gearset each has a circumferential surface with at least one smooth portion and/or at least one toothed portion, and the first and second gearset are arranged to abut to form a first gear pair (39, 43) and a second gear pair (41, 42), where the first gear pair (39, 43) comprises the first gear (39) and the fourth gear (43), and the second gear pair (41, 42) comprises the second gear (41) and the third gear (42), where the first gear pair (39, 43) has a first gear ratio and the second gear pair (41, 42) has a second gear ratio, where the second gearset (42, 43) is arranged to be connected to a piston insomuch as a counter-shaft or valve-stem (e2) is geared thereto. The arrangement of figs. 14-15 provides for the relative fast and slow movements of the valve at different periods or in the different positions assumed thereby in its rotation (page 6, lines 60-64), and therefore modification to the smooth and toothed portions of each respective gear can result in the device being inoperable. 

    PNG
    media_image2.png
    504
    734
    media_image2.png
    Greyscale

Logan (US 1,193,804) shows an engine drive mechanism (engine, page 1, lines 9-14) comprising: a first gear set (23, 24) including a first number of gears (fig. 1 shows the two gears 23, 24) affixed to each other or attached to a common shaft (21) to rotate together (page 2, lines 20-27), the first gear set (23, 24) being coupled (i.e., indirectly coupled) to a continuously rotating output shaft (12), each gear in the first gear set (23, 24) having a circumferential surface (fig. 1 clearly shows the respective circumferential surfaces of 23, 24) with at least one smooth portion (fig. 1 shows mutilated gear 23 with smooth portions between toothed sections) and/or at least one toothed portion (fig. 1 shows toothed sections of both 23 and 24); a second gear set (plate 13 with set of gear teeth 19) including a second number (i.e., one) of gears (fig. 1 shows the one gear 13), the second gear set (13) being disposed about an axis of rotation (11), each gear in the second 13) having a circumferential surface (fig. 1 clearly shows the circumferential surface of 13) with at least one smooth portion (fig. 1 shows smooth portions along the circumference of 13 which are between teeth 19) and/or at least one toothed portion (19) and being arranged to abut against (page 2, lines 20-27) a corresponding gear (23) from the first gear set (23, 24) to form a gear pair (13, 23) having a gear ratio (meshed gear pairs inherently have a gear ratio); and a piston (16) connected (via 17) to the second gear set (i.e., to 13), the piston (16) being configured to travel at least one distance during certain portions of each engine cycle when teeth on each gear in a given gear pair engage one another (the arrangement shown in figure 1 is such that the piston 16 will move some distance during the time that teeth 19 are engaged to 23), and/or (i.e., “or”) the piston is configured to dwell when smooth surface portions on each gear in the given gear pair are in slidable contact with one another. Further, the embodiment of figure 3 shows that the face plate 31 has been removed, and the teeth 19 are moved to the fly wheel 12, in order to use the invention in engines employing a crank. However, one of ordinary skill in the art would not have been motivated to mix the embodiments of figure 3 and figure 1 (such as by affixing the gear teeth 19 of figure 3 to the flywheel of figure 1), as the 
    PNG
    media_image3.png
    430
    776
    media_image3.png
    Greyscale


Huntington (US 267,432) shows an engine drive mechanism (rock-crushing stamp mill, page 1, lines 13-17) comprising: a first gear set (fig. 2 shows the left-side and right-side gears K and cams J) including a first number of gears (gears K and cams J) affixed to each other (by page 1, lines 43-49, gears K are attached by meshing engagement) or attached to a common shaft to rotate together, the first gear set (K, J) being coupled to a continuously rotating output shaft (right-side L), each gear (K, J) in the first gear set (K, J) having a circumferential surface with at least one smooth portion (fig. 2 shows the respective smooth surfaces of each J) and/or at least one toothed portion (fig. 2 shows the respective toothed surfaces of each K); a second gear set (fig. 2 shows the left-side gear L and cam I) including a second number (fig. 2 shows a left-side gear L and cam I) of gears (L, I), the second gear set (left-side L, I) being disposed about an axis of rotation (left-side G), each gear (left-side L, I) in the second gear set (left-side L, I) having a circumferential surface with at least one smooth portion (fig. 2 shows the smooth surface of I) and/or (i.e., “or”) at least one toothed portion (fig. 2 shows the toothed surface of L) and a corresponding gear (left-side K, J) from the first gear set (K, J) forms a gear pair (left-side meshing pair of L and K) having a gear ratio (by page 1, line 42, the gears are equal size; therefore, the gear ratio is 1); and a piston (E, F) connected to (figs. 2-3) the second gear set (right-side K, J), the piston (E, F) being configured to travel at least one distance during certain portions of each engine cycle when teeth on each gear in a given gear pair engage one another (by page 1, lines 53-64, meshing gears K and L cause cams to revolve, which raises and lowers the stem E), and/or the piston is configured to dwell when smooth surface portions on each gear in the given gear pair are in slidable contact with one another. However, Huntington does not show or suggest the each gear in the second gear set being arranged to abut against a corresponding gear from the first gear set. Further, absent hindsight reasoning, it would not be obvious to one of ordinary skill in the art to modify the adjacent cams I or J of Huntington such that the respective cams I abut or such that the respective cams J abut.   

    PNG
    media_image4.png
    983
    587
    media_image4.png
    Greyscale

Fehrenbacher (US 3,813,952) shows a first gear set (2) comprising at least two gears which each have a circumferential edge with one smooth portion and one toothed portion, and a second gear set (1) comprising at least one gear (G) having a continuous toothed portion along the entire circumferential edge (col. 5, lines 4-10) and a single gear (4) having a smooth concave portion (figs. 1-4, 6 clearly show the smooth concave portion of cylinder 4) surrounded by a continuous toothed portion (fig. 6 shows the cylinder 4 is within the circumference of gear G; therefore, although gear G is not shown in the figures 1-4, it is clear that the teeth of gear G surround the cylinder 4).  By col. 5, lines 1-10, the shaft S can carry the load and shaft S’ is connected to a source of driving power. Therefore, Fehrenbacher does not show or suggest, inter alia, a piston connected to the second gear set. Further, the invention of Fehrenbacher is intended to translate substantially continuous rotary movement into limited angular movement, with particular utility in clocks, stepping devices, and other precision or small-sized instruments (col. 1, lines 5-14). Therefore, absent hindsight reasoning, one of ordinary skill in the art would not have been motivated to use the gear sets of Fehrenbacher in large-sized applications, such as engines with pistons, which would be expected to experience different scales of forces.  

    PNG
    media_image5.png
    997
    724
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bradford Co. v. Conteyor N. Am., Inc., 603 F.3d 1262,1270 (Fed. Cir. 2010): “the term ‘coupled to’ … should be construed broadly so as to allow an indirect attachment.” 
        2 See MPEP 2111.02(II): Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").